1

2

3

4                                 UNITED STATES DISTRICT COURT

5                           FOR THE EASTERN DISTRICT OF CALIFORNIA

6
     JOHN SCALIA, individually and as successor-             1:17-cv-01097-LJO-SKO
7    in-interest of Decedent KIMBERLY
     MORRISSEY-SCALIA,                                       ORDER RE: REQUEST FOR ENTRY
8                                                            OF JUDGMENT BY DEFENDANT
                              Plaintiff,                     KERN COUNTY HOSPITAL
9                                                            AUTHORITY
                       v.
10
     COUNTY OF KERN, et al.,                                 (ECF No. 85)
11
                              Defendants.
12

13

14          On October 21, 2019, a proposed order for judgment was submitted by Defendant Kern County

15 Hospital Authority. See ECF No. 85. As summary judgment has already been granted in favor of

16 Defendant Kern County Hospital Authority, that defendant has been terminated. See ECF No. 75.

17 Accordingly, the recently filed proposed order appears to be a request for entry of separate judgment as

18 to those defendants under Federal Rule of Civil Procedure 54(b). However, concerns about judicial

19 economy counsel that Rule 54(b) should be used sparingly. See Curtiss-Wright Corp. v. Gen. Elec. Co.,

20 446 U.S. 1, 10 ((1980) (“Plainly, sound judicial administration does not require that Rule 54(b) requests

21 be granted routinely.”); Morrison-Knudsen Co. v. Archer, 655 F.2d 962, 965 (9th Cir. 1981) (directing

22 that Rule 54(b) be “reserved for the unusual case in which the costs and risks of multiplying the number

23 of proceedings and of overcrowding the appellate docket are outbalanced by pressing needs of the

24 litigants for an early and separate judgment as to some claims or parties”). Because an expedited appeal

25 is an exception rather than the rule, the court should not enter judgment pursuant to Rule 54(b) absent a
                                                         1
1    showing of hardship, injustice, or “unusual and compelling circumstances.” Morrison-Knudsen Co.,

2    Inc., 655 F.2d at 966. Accordingly, the request for entry of separate judgment is DENIED WITHOUT

3    PREJUDICE to its renewal accompanied by an appropriate showing.

4    IT IS SO ORDERED.

5       Dated:    October 22, 2019                         /s/ Lawrence J. O’Neill _____
                                                UNITED STATES CHIEF DISTRICT JUDGE
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                       2
